Citation Nr: 9917966	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  97-34 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Determination of initial rating for service-connected 
post-traumatic stress disorder, currently evaluated as 70 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to March 
1968.

This appeal arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In November 1996, the RO granted service 
connection for post-traumatic stress disorder, evaluated as 
noncompensable (0 percent disabling).  In November 1997, the 
RO denied a claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).  The RO also increased the veteran's 
rating for his PTSD to 70 percent.  However, since this 
increase did not constitute a full grant of the benefit 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


REMAND

The veteran's claim for service connection for PTSD was 
received by the RO on July 1, 1996.  By rating decision in 
November 1996, the veteran was granted service connection for 
PTSD, evaluated as noncompensable.  The veteran appealed.  In 
November 1997, the RO increased the veteran's PTSD evaluation 
to 70 percent, effective July 1, 1996.  Subsequent to the 
veteran's appeal, the U.S. Court of Appeals for Veterans 
Claims (Court) emphasized that the Board may assign separate 
ratings for separate periods of time in cases where an 
appellant has disagreed with the initial rating assigned to a 
condition following a grant of service connection.  Fenderson 
v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  The 
Board has therefore determined that the issue in this case is 
more accurately framed as a determination of initial rating 
for service-connected PTSD, currently evaluated as 70 percent 
disabling.

Review of a September 1996 VA C & P (compensation and 
pension) evaluation report shows that the veteran stated that 
he has been receiving benefits from the Social Security 
Administration (SSA) since about 1993.  In Lind v. Principi, 
3 Vet. App. 493 (1992) and Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992), the Court held that the VA's "duty to 
assist" included the duty to obtain relevant medical records 
pertaining to an award of Social Security benefits.  Because 
these records are absent from the veteran's claims file, 
further development is advisable.  On remand, an attempt to 
obtain these records should made.  

As for the veteran's TDIU claim, the Board initially notes 
that the RO denied the veteran's TDIU claim in November 1997.  
The veteran's substantive appeal as to the RO's November 1996 
PTSD disability rating was received in December 1997, and has 
been construed as a notice of disagreement as to the TDIU 
issue.  A "supplemental" statement of the case as to the 
TDIU issue was issued in June 1998, and a VA Form 646, dated 
in November 1998, has been construed as a substantive appeal.  
The Board therefore finds that the veteran has perfected his 
appeal as to the TDIU issue.  See 38 C.F.R. §§ 20.201, 20.202 
(1998).  

The Board further finds that a remand is warranted on the 
TDIU issue.  The Court has long held that if a determination 
on one issue could have a significant impact on the outcome 
of another issue, such issues are considered inextricably 
intertwined and the VA is required to decide those issues 
together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  In 
this case, the veteran's only service-connected disability is 
his PTSD, and his TDIU claim is entirely based on that 
condition.  Accordingly, the Board finds that the veteran's 
TDIU claim is inextricably intertwined with his claim for 
determination of his initial rating for service-connected 
PTSD, and that his TDIU claim cannot be fairly adjudicated 
prior to the RO's development of the evidence as set forth in 
this remand.  See Holland v. Brown, 6 Vet. App. 443, 446 
(1994) (A TDIU rating claim predicated on a particular 
service-connected condition is "inextricably intertwined" 
with a rating increase claim regarding the same condition).  
Adjudication of the TDIU claim prior to the RO's attempt to 
obtain the aforementioned SSA records, and VA treatment 
records, would therefore be premature and inappropriate.

Finally, the Board notes that the veteran's March 1998 VA 
PTSD examination report indicates that the veteran has been 
receiving ongoing treatment for his PTSD at the mental health 
clinic at the Marion VA Medical Center (VAMC) since July 
1996.  On remand, an attempt should be made to secure all 
records of such treatment which are not currently associated 
with the claims file.

Therefore, this case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization, the RO should contact the 
Social Security Administration and 
attempt to obtain copies of any decisions 
awarding or denying such benefits, and 
the supporting medical documentation 
utilized in rendering any decision 
relating to such benefits should be 
obtained for inclusion in the veteran's 
claims folder. 

2.  The RO should contact the veteran and 
inquire as to whether he has received 
additional treatment for his PTSD from 
any VA or non-VA physicians since 
December 1996.  After obtaining any 
necessary authorizations, the RO should 
attempt to obtain copies of all such 
treatment records, to include any 
identified records of treatment at the 
mental health clinic at the Marion VAMC.  
Copies of all records obtained, and any 
notification of negative results, should 
be associated with the claims folder.

3.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  The Board notes 
that the veteran's PTSD disability rating 
should be examined under the both the old 
and the current versions of the 
regulations to see if their application 
results in a evaluation greater than 70 
percent, and that adjudication of the 
TDIU issue should include consideration 
of 38 C.F.R. § 4.16(c).  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  
If any of the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review, if 
appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is 
required of the veteran until he is notified.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




REMAND

The veteran's claim for service connection for PTSD was 
received by the RO on July 1, 1996.  By rating decision in 
November 1996, the veteran was granted service connection for 
PTSD, evaluated as noncompensable.  The veteran appealed.  In 
November 1997, the RO increased the veteran's PTSD evaluation 
to 70 percent, effective July 1, 1996.  Subsequent to the 
veteran's appeal, the U.S. Court of Appeals for Veterans 
Claims (Court) emphasized that the Board may assign separate 
ratings for separate periods of time in cases where an 
appellant has disagreed with the initial rating assigned to a 
condition following a grant of service connection.  Fenderson 
v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  The 
Board has therefore determined that the issue in this case is 
more accurately framed as a determination of initial rating 
for service-connected PTSD, currently evaluated as 70 percent 
disabling.




REMAND

Review of a September 1996 VA C & P (compensation and 
pension) evaluation report shows that the veteran stated that 
he has been receiving benefits from the Social Security 
Administration (SSA) since about 1993.  In Lind v. Principi, 
3 Vet. App. 493 (1992) and Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992), the Court held that the VA's "duty to 
assist" included the duty to obtain relevant medical records 
pertaining to an award of Social Security benefits.  Because 
these records are absent from the veteran's claims file, 
further development is advisable.  On remand, an attempt to 
obtain these records should made.  

Finally, the Board notes that in November 1997, the RO denied 
a claim of entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  Although the veteran subsequently filed a 
substantive appeal with regard to his PTSD disability rating 
in which he contested the TDIU issue, the RO has not yet 
issued a statement of the case pertaining to the TDIU issue.  
On remand, 

The Board further finds that a remand is warranted on the 
TDIU issue.  The Court has long held that if a determination 
on one issue could have a significant impact on the outcome 
of another issue, such issues are considered inextricably 
intertwined and the VA is required to decide those issues 
together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  In 
this case, the veteran's only service-connected disability is 
his PTSD, and his TDIU claim is entirely based on that 
condition.  Accordingly, the Board finds that the veteran's 
TDIU claim is inextricably intertwined with his increased 
rating claim, and that his TDIU claim cannot be fairly 
adjudicated prior to the RO's development of the evidence as 
set forth in this remand.  See Holland v. Brown, 6 Vet. 
App. 443, 446 (1994) (A TDIU rating claim predicated on a 
particular service-connected condition is "inextricably 
intertwined" with a rating increase claim regarding the same 
condition).  Adjudication of the TDIU claim prior to the RO's 
attempt to obtain the aforementioned SSA records, and VA 
treatment records, would therefore be premature and 
inappropriate.

Finally, the Board notes that the veteran's March 1998 VA 
PTSD examination report indicates that the veteran has been 
receiving treatment for his PTSD at the mental health clinic 
at the Marion VA Medical Center (VAMC) since July 1996.  On 
remand, an attempt should be made to secure all records of 
such treatment which are not currently associated with the 
claims file.


Therefore, this case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization, the RO should contact the 
Social Security Administration and 
attempt to obtain copies of any decisions 
awarding or denying such benefits, and 
the supporting medical documentation 
utilized in rendering any decision 
relating to such benefits should be 
obtained for inclusion in the veteran's 
claims folder. 

2.  The RO should contact the veteran and 
inquire as to whether he has received 
additional treatment for his PTSD from 
any VA or non-VA physicians since 
December 1996.  After obtaining any 
necessary authorizations, the RO should 
attempt to obtain copies of all such 
treatment records, to include records of 
treatment at the mental health clinic at 
the Marion VAMC.  Copies of all records 
obtained, and any notification of 
negative results, should be associated 
with the claims folder.

3.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  The Board notes 
that the veteran's PTSD disability rating 
should be examined under the both the old 
and the current versions of the 
regulations to see if their application 
results in a evaluation greater than 70 
percent.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  If any of the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review, if appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is 
required of the veteran until he is notified.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 


